Pfeifer, J.,
concurring in judgment only. I concur in the majority’s determination that Rumpke does not have a permit or certificate within the meaning of R.C. 5739.01(Z)(1). I also agree with the majority that there is case law that suggests that once waste is taken from your control it is no longer your property. I write separately to explain that that conclusion is not the only possible one.
Common sense suggests that the same property that exposes you to liability if a pile of it falls on someone walking past your house does not cease to be property simply because a waste disposal company picks it up. If it did, incriminating evidence, e.g., documents, shredded or otherwise, could be too easily discarded.
Waste does not cease to exist when it is picked up by a waste disposal company. It remains the responsibility of the person discarding it, whether hazardous, infectious, or not; therefore, it retains its nature as property.
Accordingly, I concur in judgment only.